PER CURIAM.
Roy Wilson Allen appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order denying Allen’s relief without prejudice to any right Allen might have to file a timely, facially sufficient motion for postconviction relief pursuant to rule 3.850. Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc). As to Allen’s claim that he is entitled to additional gain-time credit due to the court’s decision in Heggs v. State, 759 So.2d 620 (Fla.2000), we affirm the trial court’s order denying relief without prejudice to Allen’s pursuing his administrative remedies with the Department of Corrections. Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000).
Affirmed.
ALTENBERND, A.C.J., and WHATLEY and NORTHCUTT, JJ., concur.